Case 19-13452-KHK   Doc 1   Filed 10/21/19 Entered 10/21/19 09:44:38   Desc Main
                            Document      Page 1 of 5
Case 19-13452-KHK   Doc 1   Filed 10/21/19 Entered 10/21/19 09:44:38   Desc Main
                            Document      Page 2 of 5
Case 19-13452-KHK   Doc 1   Filed 10/21/19 Entered 10/21/19 09:44:38   Desc Main
                            Document      Page 3 of 5
Case 19-13452-KHK   Doc 1   Filed 10/21/19 Entered 10/21/19 09:44:38   Desc Main
                            Document      Page 4 of 5
Case 19-13452-KHK   Doc 1   Filed 10/21/19 Entered 10/21/19 09:44:38   Desc Main
                            Document      Page 5 of 5
